Title: To George Washington from J. Foy Chase, 22 December 1783
From: Chase, J. Foy
To: Washington, George


                        
                            
                            Annapolis 22d Decr 1783
                        
                        The Mayor Recorder Aldermen and Common Council of the City of Annapolis congratulate your Excellency on the
                            Restoration of Peace and the Establishment of the Freedom and Independence of the United States of America. The Citizens
                            feel themselves particularly happy in this Opportunity afforded them of expressing their sincere Approbation of your most
                            disenterested and unexampled Conduct through every Stage of the War and the high sense they entertain of your excellent
                            Virtues, Fortitude and unremitting Perseverance under the Pressure of the greatest Difficulties; To you they esteem
                            themselves principally indebted under the Favor and Smiles of Providence for the inestimable Blessings of Peace and
                            Freedom; this Acknowledgment flows from Hearts filled with Gratitude and the most perfect Respect and Veneration for your
                            Person and Character.
                        In your Retirement to the peaceful and pleasing Scenes of domestic Tranquility may America long experience
                            the benign Influence of your Example and benefit by the salutary Suggestions of your Wisdom, and may you Sir, long enjoy
                            your Health and the heavenly Sensations arising from a consciousness of having done every thing for your Country and
                            wrested her from oppressive Hand of unrelenting Tyrany without the Hope of any Reward but the Approbation of a free
                            People. We are with every Sentiment of Esteem and Respect Your Ecellencys Most obedient Servants
                        
                            J. Foy Chase Mayor
                        
                        
                            Signed by Order and on 
                            behalf of the Corporation
                        

                    